         Case 1:20-cr-10039-RWZ Document 28 Filed 04/09/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
v.                                           )
                                             ) Criminal No. 20-CR-10039 RWZ
DAVID NANGLE                                 )
          Defendant                          )
                                             )

                      ASSENTED TO MOTION TO
       AMEND CONDITIONS OF RELEASE FOR TRAVEL AND TREATMENT

       The Defendant, David Nangle, moves this Honorable Court to amend the defendant’s
conditions of release as follows:

TRAVEL & TREATMENT

       1. The defendant seeks permission to travel to Florida or Virginia in order to undergo
          inpatient counseling and treatment for gambling.

       2. The defendant has been accepted for treatment at the Genesis House located in Lake
          Worth, Florida and also Williamsville Wellness in Hanover, Virginia.

       3. Said programs are similar and are thirty (30) day and twenty-one (21) day,
          respectively, inpatient treatment facility that will concentrate on his gambling
          addiction and other related treatment matters. Genesis House is covered by the
          defendant’s health insurance and is therefore affordable. Williamsville is working
          with the defendant on coverage.

       4. The defendant would like to enroll as soon as the COVID-19 Pandemic subsides, and
          he is comfortable traveling.

       5. The defendant will disclose to probation his travel itinerary and treatment dates.
          Also, he will return to Massachusetts immediately upon his discharge from the
          program.

       6. The defendant will execute a release authorizing either facility to communicate and
          share information with the probation department.

       7. While at either facility the defendant will be required to report telephonically to the
          Probation Office every Wednesday.
         Case 1:20-cr-10039-RWZ Document 28 Filed 04/09/20 Page 2 of 3



       8. The defendant shall abide by the rule of the program, complete it successfully, confer
          with Probation as well as follow the discharge release plan from the treatment
          program.

       9. The Government and Probation assent to this portion of the motion.


       INTERNET MONITORING

       10. The defendant agrees with the Government’s request to modify the conditions to add
           a level of monitoring of his internet gambling accounts.

       11. The defendant and the Government agree that the defendant will execute a release
           authorizing the probation department to have access to his DraftKings, T.V.G. and
           NYRA Bets accounts. The defendant acknowledges that has an ongoing obligation to
           immediately notify Probation of any online gambling activity done by defendant or
           on the defendant’s behalf or at his direction.

       12. In addition, the Defendant will provide Probation with all current log in IDs and
           passwords for his online gambling accounts; and acknowledges and agrees not to
           apply for or create, or have created on his behalf, any new online gambling accounts.

       13. Probation does not assent to the manner of monitoring.

       14. Probation’s position is that they would ask that Remote.com be installed on the
           defendant’s smartphone in order to conduct the monitoring.

       15. In order facilitate the Remote.com application the defendant would be caused to incur
           an initial cost of approximately $430.00, as he would be required to purchase an
           Android based phone and installation. Further, there would also be an ongoing cost
           to the defendant of $30.00 - $31.00 per month. ($1 per day)


                                                    Defendant
                                                    By his attorney,

                                                     /s/ Carmine P. Lepore
                                                    Carmine P. Lepore, Esq.
                                                    Lepore & Hochman, P.A.
                                                    One Sprague Street
                                                    Revere, MA 02151
                                                    (781) 286-8800
                                                    BBO # 564603
Dated: April 9, 2020
         Case 1:20-cr-10039-RWZ Document 28 Filed 04/09/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that a redacted version of this document has been filed through the EFC
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF).

                                                               /s/ Carmine P. Lepore
                                                              Carmine P. Lepore, Esq.
